DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/04/19, 09/14/20, 09/14/20, 01/29/21, 03/19/21, 07/13/21, 07/21/21 and 08/03/21 have been considered by the examiner.
Examiner’s Comments
The examiner points out that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Limitations following "configured to," "adapted for," "designed to," "can be," and "capable of," or are statements of intended use are not positive limitations and thus are not given patentable weight. See MPEP 2111.04 and 2114.
Furthermore, it has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. For purposes of expediting prosecution, the Examiner has addressed all limitations following the phrase "configured to".
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoi et al. (US 2003/0081175; already of record) in view of Becker et al. (US 2010/0182566).
Regarding claims 1 and 9, Hosoi discloses, a vision training device and method (Figs. 1-3), comprising: 
a main body (1) including at least one ocular hole positioned to correspond with an eye of a user wearing the vision training device (Para. 0025-0026), a line of sight axis (10) being defined to intersect with the ocular hole; 
a lens unit (2, 20) including a plurality of lenses (11-17) respectively having different diopter values and a lens holder that supports the lenses (Para. 0025-0026); 
a drive motor (3, 18a-g) configured to move the lens holder so that one of the lenses of the lens unit is disposed on the line of sight axis; and 
a controller (8) configured to that control the drive motor such that a test lens selected from the plurality of lenses is disposed on the line of sight axis (Para. 0025-0034).
Hosoi does not disclose the controller is configured to store an accommodation time indicating a period of time in which the eye becomes in an accommodated state to the test lens.
Becker teaches, from the same field of endeavor that in a visual training device and method that it would have been desirable to make the controller is configured to store an accommodation time indicating a period of time in which the eye becomes in an accommodated state to the test lens (Para. 0011, 0096 and 0156).

Regarding claims 2 and 11, Hosoi in view of Becker discloses and teaches as set forth above, and Hosoi further discloses, the lens holder (2) is rotatably coupled to the main body by a rotation shaft (30), and the lenses are disposed on the lens holder at angular intervals along a circumference of the lens holder (Para. 0025-0026, 0030-0031 and see 11-17 of Figs. 1-2). 
Regarding claims 3 and 12, Hosoi in view of Becker discloses and teaches as set forth above, and Becker further teaches, from the same field of endeavor that in a vision training device and method that it would have been desirable to make the control unit is configured to store the accommodation time for the test lens in response to an accommodation reflex confirmation signal input to a user input unit (Para. 0096 and 0156).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the control unit is configured to store the accommodation time for the test lens in response to an accommodation reflex confirmation signal input to a user input unit as taught by the a vision training device and method of Becker in the a vision training device and method of Hosoi since Becker teaches it is known to include this feature in a vision training device and method for the purpose of providing a vision training device and method with improved accuracy.
claims 4 and 13, Hosoi in view of Becker discloses and teaches as set forth above, and Becker further teaches, from the same field of endeavor that in a vision training device and method that it would have been desirable to include a sensor module (20, 30) configured to detect the accommodated state of the eye of the user, wherein the control unit is configured to store the accommodation time of the user for the test lens in response to an accommodation reflex confirmation signal input from the sensor module (Para. 0011, 0096 and 0156).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a sensor module configured to detect the accommodated state of the eye of the user, wherein the control unit is configured to store the accommodation time of the user for the test lens in response to an accommodation reflex confirmation signal input from the sensor module as taught by the a vision training device and method of Becker in the a vision training device and method of Hosoi since Becker teaches it is known to include this feature in a vision training device and method for the purpose of providing a vision training device and method with improved accuracy.
Regarding claims 5 and 14, Hosoi in view of Becker discloses and teaches as set forth above, and Hosoi further discloses, the plurality of lenses respectively have diopter values varying stepwise with a same diopter interval therebetween (Para. 0025-0026). 
Becker further teaches, from the same field of endeavor that in a vision training device and method that it would have been desirable to make the control unit is configured to measure and store the accommodation time when the diopter is increased from an adjacent lens and the accommodation time when the diopter is decreased from an adjacent lens.

Regarding claim 10, Hosoi in view of Becker discloses and teaches as set forth above, and Hosoi further discloses, a driving a drive motor such that the test lens is selected from the plurality of lenses and disposed on the line of sight axis (Para. 0025, 0030-0031 and see 3, 18a-g).

Claims 6-8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoi et al. (US 2003/0081175; already of record) in view of Becker et al. (US 2010/0182566) as applied to claims 1 and 9 above, and further in view of Randle (US 4,778,268; already of record).
Hosoi in view of Becker remains as applied to claims 1 and 9 above.
Hosoi in view of Becker does not disclose a user input unit that includes a training mode selection part, wherein the control unit is configured to set a training time associated with each lens based at least in part on a stored accommodation time for the respective lens and cause the respective lens to be disposed on the line of sight axis during the training time when the training mode is selected through the user input unit.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a user input unit that includes a training mode selection part, wherein the control unit is configured to set a training time associated with each lens based at least in part on a stored accommodation time for the respective lens and cause the respective lens to be disposed on the line of sight axis during the training time when the training mode is selected through the user input unit as taught by the visual training device and method of Randle in the combination of Hosoi in view of Becker since Randle teaches it is known to include these features in a visual training device and method for the purpose of providing an accurate visual training device and method.
Regarding claims 7 and 16, Hosoi, Becker and Randle discloses and teaches as set forth above, and Randle further teaches, from the same field of endeavor that in a visual device and method that it would have been desirable to make in the training mode, the controller is configured to change the lens disposed on the line of sight axis after the lens is disposed on the line of sight axis for the training time for each of the plurality of lenses (Col. 5, lines 11-53).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make in the training mode, the controller is 
Regarding claims 7 and 16, Hosoi, Becker and Randle discloses and teaches as set forth above, and Becker further teaches, from the same field of endeavor that in a vision training device and method that it would have been desirable to make in the training mode, the controller is configured to change the lens disposed on the line of sight axis after the lens is disposed on the line of sight axis for the training time for each of the plurality of lenses (Para. 0011, 0096 and 0156).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make in the training mode, the controller is configured to change the lens disposed on the line of sight axis after the lens is disposed on the line of sight axis for the training time for each of the plurality of lenses as taught by the vision training device and method of Becker in the combination of Hosoi in view of Randle since Becker teaches it is known to include this feature a vision training device and method for the purpose of providing a vision training device and method with improved accuracy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305.  The examiner can normally be reached on M-F 7:00-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                            09/09/2021